Citation Nr: 0720448	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-14 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus, 
type II.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for residuals of an eye 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from September 1967 to March 
1969, including a tour of duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.

The Board notes that the veteran's April 2004 substantive 
appeal included a request for a Travel Board hearing.  The 
record shows that the veteran did not attend his scheduled 
hearing in July 2005.  Thus, the hearing request is 
considered withdrawn.  See 38 C.F.R. §§ 20.702, 20.704 
(2006).  

The entitlement to service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of a current clinical diagnosis of 
diabetes mellitus, type II.  

2.  There is no evidence of a current eye disability from or 
associated with an eye injury in service.  

3.  The veteran did not engage in combat with the enemy and  
has not alleged a valid in-service stressor that is verified 
or verifiable.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, type II, is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).   

2.  Service connection for residuals of an eye injury is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).  

3.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Diabetes, Type II, and Residuals of an Eye Injury

The Board finds that service connection for a diabetes 
mellitus, type II, and residuals of an eye injury is not in 
order because there is no evidence of a current disability.  
Service connection requires the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, service medical 
records are negative for any eye injury, which the veteran 
claims occurred during service in 1968.  Service medical 
records as well as post-service records show no evidence of 
any complaints, treatment, or diagnoses related to the 
veteran's eye.  Furthermore, the veteran's March 1969 
separation examination indicated that his eyes were normal.  
Similarly, service medical records and post-service records 
show no evidence of diabetes.  In fact, post-service records 
provide evidence against this claim, as a September 2002 
laboratory test performed at Memorial Hospital in 
Chattanooga, Tennessee revealed a blood-glucose level of 89 
milligrams per deciliter (mg/dL), which was not flagged as 
high.  In a treatment note dated September 2002, the 
veteran's private physician, Dr. D. A. Cannon, M.D., 
indicated that the veteran's blood work revealed only one 
abnormality: a slight elevation of his cholesterol.    

The Board observes that the veteran argues that he has 
diabetes, type II, and residuals of an eye injury as a result 
of service.  Although he is competent to relate and describe 
these symptoms, he is not, as a lay person, competent to 
offer a diagnosis or an opinion as to whether a disability 
exists.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Therefore, absent competent evidence of a current 
disability, the Board finds that the preponderance of the 
evidence is against service connection for diabetes mellitus, 
type II, and residuals of an eye injury.  38 U.S.C.A. § 
5107(b).  

Post-Traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) (pertaining to combat veterans); Gaines v. West, 11 
Vet. App. 353 (1998) (Board must make a specific finding as 
to whether the veteran engaged in combat).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.  

Review of the claims folder reveals that the veteran has been 
receiving mental health consultations at the Chattanooga, 
Tennessee VA Outpatient Clinic since approximately November 
2002.  The attending social worker has alternatively 
diagnosed the veteran with major depressive disorder and 
post-traumatic stress disorder.  However, in March 2004, Dr. 
A. Potdar, M.D., diagnosed the veteran with depression with 
alcohol, nicotine, and caffeine dependence.  Based on this 
evidence, the Board will assume, without deciding, that the 
requisite diagnosis of PTSD exists.

Therefore, the remaining question is whether there is 
credible supporting evidence that an alleged in-service 
stressor actually occurred.  Initially, the Board finds no 
evidence or allegation that the veteran engaged in combat 
with the enemy, and no allegation of a combat-related 
stressor.  Although the veteran served during the Vietnam War 
era, he was a structural-steel worker with Naval Support 
Activity.  His service records show that he was stationed at 
Da Nang Air Base from 1968 to 1969, and the veteran alleges 
he operated between Da Nang and Phú Bài Air Base where he was 
engaged in firefights while building a fuel dump.  He further 
alleges that he was ambushed on a trail while patrolling in 
late summer of 1968 and that he witnessed incidents where 
others were killed.  Service medical records are negative for 
any evidence of in-service wound or trauma and service 
personnel records are negative for any indication of combat.  
Therefore, there must be credible supporting evidence, which 
corroborate the veteran's statements, which the claimed in-
service stressors actually occurred.  38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.    

In order to verify alleged stressors using unit records, the 
United States Army and Joint Services Records Research Center 
(JSRRC)  requires dates within 60 days of the stressor, 
specific locations, full name of casualties, etc.  A veteran 
is required to provide sufficient information for a records 
custodian to conduct a meaningful search of records in order 
to verify a stressful event.  38 C.F.R. § 3.159(c)(2)(i).  
Here the only event for which the veteran provides a somewhat 
specific date is the alleged trail ambush in late summer 
1968.  However, the area between Da Nang and Phú Bài is not a 
specific enough location to conduct a meaningful records 
search.  Furthermore, the veteran does not provide the names 
of any of the soldiers he saw killed or wounded.  At an 
informal DRO conference in August 2004, the veteran was 
advised to complete a detailed statement of in-service 
stressors; however, the veteran responded with correspondence 
dated September 2004 that simply repeated non-specific, 
unverifiable information.  

In conclusion, the Board finds that the veteran has not 
alleged a valid in-service stressor that is verified or 
verifiable based on the information provided, which could 
provide a basis for a legitimate diagnosis of PTSD.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.    

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
February 2003, August 2003, and May 2005, as well as in the 
January 2004 and June 2004 statements of the case and 
November 2004 supplemental statement of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the January 2004 and June 2004 
statements of the case and November 2004 supplemental 
statement of the case include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the April 2003 and January 2004 rating 
decisions, Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the veteran was asked to send any evidence in his 
possession which pertains to his claim by letter dated May 
2005.  Accordingly, the Board finds that the RO has provided 
all required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection for PTSD, 
diabetes mellitus, and residuals of an eye injury, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes above that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as has been found in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records and private treatment records 
authorized for release by the veteran.  See 38 U.S.C.A. § 
5103A(d).  In addition, the veteran provided additional 
records as well as lay evidence in the form of his own 
written statements.  As there is no indication of further 
outstanding evidence with regard to the veterans claims for 
service connection for PTSD, diabetes mellitus, and residuals 
of an eye injury, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for diabetes mellitus, type II, is denied.  

Service connection for residuals of an eye injury is denied.

Service connection for PTSD is denied.


REMAND

The veteran seeks service connection for hearing loss and 
tinnitus, which he alleges were sustained in service in 1968.  
The Board notes that the veteran's March 1969 separation 
examination did not include audiometer testing but rather 
administered a spoken and whispered voice test in which the 
veteran's hearing was found to be 15/15 in each ear.  Service 
medical records and post-service records do not show evidence 
of an injury or loss of hearing in either ear.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim. Id.  Here, 
given the veteran's history as a structural-steel worker in 
service, the likelihood that such an occupation involved 
exposure to loud noise, and the fact that the veteran's 
claims folder does not include a recent auditory examination, 
the Board finds that a  remand is required to secure a 
current VA auditory examination.  

Accordingly, the case is REMANDED for the following action:

1. Furnish the veteran and his 
representative with notice that complies 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), and with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Afford the applicable time to respond.

2.  The RO should arrange for the veteran 
to be scheduled for a VA audiology 
examination to assess the nature and 
etiology of any current hearing loss and 
tinnitus.  The claims folder must be made 
available to the examiner for review for 
the examination and the examination report 
must indicate whether such review was 
accomplished.  

The examiner is asked to review the claims 
folder.  Based on current examination and 
review of the relevant audiological 
evidence of record, the examiner is asked 
to offer an opinion as to whether it is at 
least as likely as not that any current 
hearing loss or tinnitus is related to 
service, particularly exposure to noise 
therein.  The term "as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the examiner is unable to offer 
the requested opinion, the report should 
so state.   

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


